Atkinson, J.
1. “Under the constitutional amendment of 1916, defining the jurisdiction of the Supreme Court and the Court of Appeals of this State (Ga. L. 1916, p. 19, Park’s Code Supp. 1917, §§ 6502, 6506), the Court of Appeals has jurisdiction to decide questions of law that involve application, in a general sense, of unquestioned and unambiguous provisions of the constitution to a given state of facts, and that do not involve construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of the State or of the United States, and that do not involve the constitutionality of any law of the State or of the United States, or any treaty.” Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374); Thompson v. State, 174 Ga. 804 (164 S. E. 202); United States Fidelity & Guaranty Co. v. Edmondson, 174 Ga. 895 (164 S. E. 773); Wynn v. State, 178 Ga. 192 (172 S. E. 565), and cit.
2. The instant case is one where it was stated in effect, in an affidavit of illegality, that if the effect of certain statutes was merely to renew the special charters in question, without subjecting the corporation to the provisions of the general law, the acts were violative of designated provisions of the constitution. A demurrer to the affidavit of illegality was overruled, and the plaintiff excepted. The exceptions to the judgment overruling the demurrer relating to that part of the illegality above mentioned complained solely of construction placed on the statutes and inapplicability of the provisions of the constitution; and consequently the bill of exceptions fails to present any constitutional question bringing the case within the jurisdiction of the Supreme Court.
3. As no constitutional question was brought to the Supreme Court for decision, and the only other assignments of error refer to questions reviewable only by the Court of Appeals, the case will be transferred to that court. Harris v. State, 147 Ga. 489 (2) (94 S. E. 572).

Transferred to Court of Appeals.


All the Justices concur.